      Case 1:19-cv-00069-DMT-CRH Document 59 Filed 08/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Sheila Murphy and Ben Murphy,                  )
                                               )
               Plaintiffs,                     )       ORDER
                                               )
       vs.                                     )
                                               )
Continental Resources, Inc.,                   )       Case No. 1:19-cv-069
                                               )
               Defendant.                      )


       The court held a status conference with counsel by telephone on August 4, 2020, to discuss,

among other things, the viability of current deadlines and the sequence for expert witness disclosures

in this case. During the conference, plaintiffs took the position that there should be simultaneous

disclosure of expert witnesses. Defendant disagreed.

       Pusuant to its discussion with the parties, the court shall reschedule the final pretrial

conference and trial as follows:

       1.      The final pretrial conference scheduled for January 19, 2021, shall be rescheduled

               for January 11, 2022, at 9:00 a.m. by telephone. To participate in the conference, the

               parties should dial (877) 810-9415 and enter access code 8992581.

       2.      The jury trial scheduled for February 1, 2021, shall be rescheduled for January 24,

               2022, at 9:00 a.m. in Bismarck before Judge Traynor. A five (5) day trial is

               anticipated.

Plaintiffs shall have until August 18, 2020, to file a formal motion regarding the sequence of expert

disclosures. Upon the filing of said motion, defendant shall have 7 days to file a response.




                                                   1
Case 1:19-cv-00069-DMT-CRH Document 59 Filed 08/10/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 10th day of August, 2020.

                                       /s/ Clare R. Hochhalter
                                       Clare R. Hochhalter, Magistrate Judge
                                       United States District Court




                                          2
